Citation Nr: 1608046	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  14-16 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973.

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2015, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record.

The issue of entitlement to service connection for a bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Resolving all doubt in his favor, the Veteran has tinnitus due to his active duty service.

2.  A low back disorder was noted upon entrance into the Veteran's period of active duty service, and the Veteran further developed symptomatic manifestations of his preexisting low back disorder during his service.  

3.  A left knee disorder was noted upon entrance into the Veteran's period of active duty service, and the Veteran further developed symptomatic manifestations of his preexisting left knee disorder during his service.

4.  VA has not rebutted the presumption of aggravation of a low back disorder and a left knee disorder.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, tinnitus was incurred during active duty.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  Service connection for a low back disorder is warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2015).

3.  Service connection for a left knee disorder is warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Furthermore, given the favorable disposition herein, any deficiencies in complying with VCAA would be harmless error.

II.  Claims for Service Connection

A.  General Law and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

B.  Tinnitus

In essence, the Veteran contends that he currently has tinnitus that had its onset in his period of active duty service.  In particular, the Veteran asserts that he was exposed to acoustic trauma during active duty.  He stated that he has experienced ringing in his ears ever since his active duty.

The Veteran's DD 214 reveals that the Veteran's duty MOS was Light Weapons Infantry.

On September 2, 2010, the Department of Veterans' Affairs, Veterans Benefits Administration issued Fast Letter 10-35.  The subject was: Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus.  The Fast Letter indicated that when a claim for hearing loss and/or tinnitus is received, the decision maker must review the claim for: Sufficient evidence of a current disability (including lay evidence); and evidence of hearing loss and/or tinnitus in service; or records documenting an event, injury, disease, or symptoms of a disease potentially related to an audiological disability. 

With respect to whether the Veteran experienced an in-service disease or injury, he asserts that he was exposed to acoustic trauma from his job as an infantryman.  It is clear that the circumstances of the Veteran's service would have exposed him to acoustic trauma during service.  Thus, the Board does not dispute that he likely experienced acoustic trauma from rifles and weapons fire during service.

In February 2011, the Veteran was afforded a VA audio examination.  The Veteran reported an annoying tinnitus that began many years previously.   The examiner gave a diagnosis of bilaterally recurrent tinnitus.  The examiner opined that it was less likely than not that the Veteran's tinnitus was caused by or a result of military noise exposure.

The Board finds the Veteran's statements regarding the onset and continuation of his tinnitus to be credible.  His exposure to hazardous noise is conceded.  Additionally, the Veteran is competent to describe the circumstances surrounding his in-service noise exposure and to report the tinnitus that he experiences because such actions come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  See Layno, supra.  See also Buchanan, supra (lay evidence-as, for example, the Veteran's contentions in the present case-does not lack credibility simply because it is unaccompanied by contemporaneous medical evidence).  

The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).   However, the threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, supra.  

The Board has considered the February 2011 VA examination report in which the examiner gave a negative nexus opinion.  However, the Board finds that her opinion is at least balanced by the Veteran's credible statements.  As the Veteran is competent to describe his in-service noise exposure and current tinnitus, and his assertions are credible, the medical and lay evidence is at least in equipoise.  Accordingly, the benefit-of-the-doubt rule applies and service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Low Back and Left Knee

The October 1970 service entrance examination reflects that the Veteran's spine and lower extremities were normal.  On an accompanying Report of Medical History, the Veteran indicated that he had experienced back trouble and "trick" or locked knee.  It was noted that he had previously been hit by a ball resulting in a swollen and achy knee.  It was further noted by an examiner that the Veteran experienced occasional strain in his back.

A September 1971 service treatment record contains the Veteran's complaints of left knee pain.  In November 1971, the Veteran injured his left knee.  The treatment provider noted tenderness and gave a diagnosis of an MCL strain, left knee.  The Veteran was given bed rest.  On follow-up in December 1971, minimal tenderness was noted.  

A service treatment record from February 1972 reflects that the Veteran injured his back while skiing.  He ran into a tree.  The diagnosis given was mild muscle strain.  In June 1972, the Veteran was treated for back pain.

The March 1973 service separation examination report reflects that the Veteran's spine and lower extremities were normal.

On VA compensation and pension examination in March 2011, the Veteran reported that he injured his left knee while skiing in 1972.  He reported experiencing knee pain throughout his time on active duty that continued after his discharge through the present time.  The Veteran also reported experiencing back pain.  The examiner gave diagnoses of left knee minimal degenerative joint disease (by X-ray), left knee patellofemoral syndrome, and lumbar spine myofascial syndrome with slight disc space narrowing at L4-5 with small osteophytes (by X-ray).  The examiner reviewed the service treatment records and opined that the current lumbar spine disorder was less likely than not related to his active duty.  The examiner further opined that the Veteran's current left knee condition was less likely than not related to his service.  

At his December 2015 Board hearing, the Veteran discussed his periodic back pain and left knee pain that existed prior to his service.  He talked about the physical training that he performed as an infantryman while on active duty.  He described his in-service treatment for his back and left knee and said that his pain continued after he left the service.  He said that he self-medicated with ibuprofen and a heating pad.  The Veteran said that a physician told him that his left knee complaints were due to his active duty service.  The Veteran's spouse remarked that she heart the Veteran complain about his back and left knee after getting out of the service.  

As noted above, the Veteran's official October 1970 Report of Medical Examination at the beginning of his active duty reflects that he had that a normal spine and lower extremities.  However, the Veteran noted on his October 1970 Report of Medical History that he had previously experienced back trouble and "trick" or locked knee.  Further, a medical examiner noted on the same report that the Veteran had previously been hit by a ball resulting in a swollen and achy knee; the same examiner noted that the Veteran had experienced occasional strain in his back.   The Board finds that this evidence demonstrates that a low back disorder and a left knee disorder were noted upon entrance to active duty.  Therefore, the Veteran is not presumed to have entered his active duty in sound condition, and the present claim is one of service aggravation.  See 38 U.S.C.A. §§ 1111, 1153 (2014); 38 C.F.R. §§ 3.304(b), 3.306.

Continuing the analysis, the Board must determine if there was an increase in disability during such service, such that a presumption of aggravation is raised.

As noted above, the service treatment records document multiple periods of treatment for the Veterans back and left knee while he was on active duty, to include a period of bed rest.  The Board also notes that the Veteran is competent to describe experiencing back and knee pain, as such comes to him through his senses and, as such, requires only personal knowledge rather than medical expertise.  Here, the Veteran has provided credible testimony of a worsening of symptoms during his active duty as an infantryman, and such testimony appears to be corroborated by  service treatment records showing multiple instances of in-service treatment.

Based on this evidence, the Board finds that the Veteran developed symptomatic manifestations of low back and left knee disorders while on active duty.  Accordingly, a rebuttable presumption of aggravation of preexisting low back and left knee disabilities has been established.  See 38 C.F.R. § 3.306(b)(2).

As a rebuttable presumption of aggravation has been established, VA has the burden to rebut by clear and unmistakable evidence that there has been no increase in the severity of the preexisting condition, thereby establishing lack of a statutory requirement, or that any increase was the result of natural progression.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  See also Jensen v. Brown, 19 F.3d 1413, 1417   (Fed. Cir. 1994).

In this case, VA has not rebutted the presumption of aggravation with clear and unmistakeable proof.

Although the March 2011 VA examiner gave a negative nexus opinion, he offered no opinion regarding the aggravation of pre-existing back and left knee disorders at all.  The service treatment records clearly provide medical evidence that the Veteran was treated for his back and left knee multiple times during his active duty.  In light of the service treatment records, as well as the Veteran's testimony, the Board finds that the government has not met its burden to rebut the presumption of aggravation in this case by clear and unmistakable evidence.  Accordingly, service connection for low back and left knee disorders is warranted based on service aggravation.


ORDER

Service connection for tinnitus is granted.

Service connection for a low back disorder is granted.

Service connection for a left knee disorder is granted.


	(CONTINUED ON NEXT PAGE)


REMAND

As noted above, the Veteran was afforded a VA audiological compensation and pension examination in February 2011 in which the VA examiner opined that the Veteran's hearing loss was less likely than not related to his service.  However, in both the VA examination and the RO rating decision, the Veteran's claimed in-service noise trauma is seemingly disregarded.  The Board notes that the examiner failed to provide any opinion or comment regarding the Veteran's military occupational specialty of light weapons infantryman.  Consequently, the Board finds that the VA examination and addendum is inadequate for failing to discuss and opine on such incidents as it relates to the Veteran's claimed hearing loss.

The VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  When the medical evidence is inadequate, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992). 

While the Board does note that the Veteran's STRs are silent of any incidents where the Veteran reported trouble hearing, to include the Veteran's separation examination, the Board nonetheless finds that the Veteran is competent and credible in reporting his in-service acoustic trauma and noise exposure.  Therefore, the Board finds that new VA audiological examination is warranted, to determine if the Veteran's in-service noise exposure, conceded herein, is etiologically/casually related to the Veteran's claimed hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his hearing loss, and make arrangements to obtain all records not already associated with the claims file. 

Also, ensure that the record contains a complete copy of all VA treatment.
 
2.  After receipt of records, schedule the Veteran for an appropriate examination for an opinion on whether the Veteran's hearing loss is disabling for VA purposes, and also whether any hearing loss diagnosis is as likely as not (50 percent or greater probability) related to noise exposure in service.  The Veteran was exposed to loud noise as a light weapons infantryman. 

A hearing test along with the Maryland CNC word recognition test must be conducted.

The examiner is asked to review the claims file before the examination and to provide explanatory rationale for all opinions rendered. 

The Board notes that the Veteran was not diagnosed with hearing loss at separation or during service, but this is not dispositive to the issue of whether current hearing loss is related to acoustic trauma in service.

The examiner is asked to provide comment on the impact, if any, of the line of research conducted by Dr. Sharon G. Kujawa, including the following: 

a. "Acceleration of Age-Related Hearing loss by Early Noise Exposure: Evidence of a Misspent Youth" by S. Kujawa, M.D., and M. C. Liberman (2006). - J Neurosci. 2006 Feb 15; 26(7): 2115-2123. 

b. Kujawa SG, Liberman MC (2009) Adding insult to injury: cochlear nerve degeneration after "temporary" noise-induced hearing loss. J Neurosci. 2009 Nov 11;29(45):14077-85. 

c. Lin HW, Furman AC, Kujawa SG and Liberman MC (2011) Primary neural degeneration in the guinea pig cochlea after reversible noise-induced threshold shift. JARO 12:605-616.

d. Furman AC, Kujawa SG, Liberman MC (2013) Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates. J. Neurophysiol.110, 577-586.
 
3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.
 
4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal. If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response. Thereafter, return the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


